                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE



 GERARD SZUBIELSKI,

                  Plaintiff,

          V.

 DAVID PIERCE, in his personal capacity,              Civil Action No. 1: l 5-cv-00984-RGA

          and

 DANA METZGER, in his official capacity,

                  Defendants.



                                          MEMORANDUM

         Presently before the Court is Defendants' Motion to Dismiss Plaintiffs Second Amended

Complaint. (D.I. 63). The Parties have fully briefed the issues. (D.I. 64, 66, 67). For the

reasons set out below, Defendants' Motion is DENIED .

    I.         BACKGROUND

         On March 2, 2007, Plaintiff was sentenced to life in prison as a habitual offender. See

Szubielski v. State , 82 A.3d 730 (Del. 2013). The second amended complaint alleges that

Plaintiff was then transferred to the James T. Vaughn Correctional Center ("VCC") and housed

in maximum security ("SHU"), which is a "solitary confinement unit." (D.I. 59 at ,r,r 12-13).

Plaintiff was classified to SHU until October 2016. (Id. at ,r 22). Defendant Pierce served as

warden at the VCC from 2013 until 2017. (Id. at ,r 7). Defendant Metzger is the current VCC

warden. (Id. at ,r 8).
         Once a year, the Institutional Based Classification Committee ("IBCC") classifies

Plaintiff. (Id. at 114). The classification assigned determines where he will be housed, for

which privileges he will be eligible, and other aspects of his day-to-day life. (Id.). After each of

Plaintiffs reviews from 2007-2014, the IBCC recommended Plaintiffs housing in maximum

security. (Id. at 116)

         In early 2015, Plaintiff wrote to Defendant Pierce and requested a transfer from SHU.

(Id. at 1 17). Pierce replied that he would consider the transfer after the August 2015

classification review. (Id.). On August 6, 2015 , the ACLU and Community Legal Aid Society,

Inc. filed a Section 1983 lawsuit ("the CLAS! lawsuit") against the Delaware Department of

Correction over the mental health treatment provided to inmates in SHU and the length of time

that they are housed there. See Community Legal Aid Society, Inc. v. Coupe, Civ. No. 15-688-

GMS (D. Del.). Individual inmates were not named in the lawsuit, but Plaintiff was one of the

exemplar inmates described in the complaint. (D.I. 59 at 1 18). The identities of the exemplar

inmates were known by attorneys and officials at the DOC, including Defendant Pierce. (Id.) .

         The IBCC conducted its 2015 annual review on September 1, 2015 and classified

Plaintiff to medium security, medium high programs, and inmate worker. (Id. at 120). On

October 14, 2015, Defendant Pierce exercised his unilateral veto authority to retain Plaintiff in

SHU. (Id. at 121 ).

   II.      LEGAL STANDARDS

   When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

the Court must accept the complaint's factual allegations as true. See Bell At!. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the claim

showing that the pleader is entitled to relief. " Id. at 555. The factual allegations do not have to



                                                  2
be detailed, but they must provide more than labels, conclusions, or a "formulaic recitation" of

the claim elements. Id. ("Factual allegations must be enough to raise a right to relief above the

speculative level ... on the assumption that all the allegations in the complaint are true (even if

doubtful in fact)."). Moreover, there must be sufficient factual matter to state a facially plausible

claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is

satisfied when the complaint's factual content "allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. ("Where a complaint pleads facts

that are merely consistent with a defendant' s liability, it stops short of the line between

possibility and plausibility of entitlement to relief." (internal quotation marks omitted)).

   Ill.      DISCUSSION

          Defendants move to dismiss the case claiming: (1) Defendant Pierce is entitled to

immunity from suit on Count I; (2) Plaintiffs retaliation claim in Count II against Defendant

Pierce is implausible; and (3) Plaintiff has failed to state a cognizable claim against Defendant

Metzger in Count III.

             a. Count I

          Plaintiff alleges that Defendant Pierce violated the Fifth and Fourteenth Amendments

when he unilaterally vetoed Plaintiffs new IBCC classification. (D.I. 59 at ,I,I 23 -38).

Defendant Pierce argues that the doctrine of qualified immunity shields him from liability for

this alleged violation. (D.I. 64 at 5-8).

          Qualified immunity protects government officials from insubstantial claims to "shield

officials from harassment, distraction, and liability when they perform their duties reasonably. "

Pearson v. Callahan, 555 U.S. 223 , 231 (2009). "When properly applied, it protects 'all but the

plainly incompetent or those who knowingly violate the law."' Ashcroft v. al-Kidd, 563 U.S. 731 ,



                                                  3
743 (2011) (quoting Malley v. Briggs, 475 U.S . 335 , 341 (1986)) . Qualified immunity protects

government officials performing discretionary functions unless: ( 1) the official ' s conduct

violates "a statutory or constitutional right, and (2) [] the right was ' clear:ly established' at the

time of the challenged conduct." Id. at 735 .

       "A Government official ' s conduct violates clearly established law when, at the time of

the challenged conduct, '[t]he contours of [a] right [are] sufficiently clear' that every 'reasonable

official would have understood that what he is doing violates that right. "' Id. at 7 41 (alteration

in original) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). "In other words, there

must be sufficient precedent at the time of action, factually similar to the plaintiffs allegations, to

put defendant on notice that his or her conduct is constitutionally prohibited." McLaughlin v.

Watson, 271 F.3d 566, 572 (3d Cir. 2001). To determine if a right is clearly established, the

Third Circuit directs a court to look first for Supreme Court precedent. Mammaro v. NJ Div. of

Child Prat. & Permanency, 814 F.3d 164, 169 (3d Cir. 2016). Ifthere is none, then a court may

rely on a " ' robust consensus of cases of persuasive authority' in the Court of Appeals. " Id.

(quoting Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (per curiam)). " [A]lthough earlier cases

involving ' fundamentally similar' facts can provide especially strong support for a conclusion

that the law is clearly established, they are not necessary to such a finding. " Hope v. Pelzer, 536

U.S. 730, 741 (2002).

        The two-step test as set forth in Saucier v. Katz, 533 U.S. 194 (2001 ), is often appropriate

when analyzing qualified immunity. Pearson, 555 U.S. at 236. Under the Saucier test, first, the

court examines whether the alleged conduct, taken in the light most favorable to Plaintiff,

violated a constitutional right. Saucier, 533 U.S. at 201. "If no constitutional right would have

been violated were the allegations established, there is no necessity for further inquiries



                                                    4
concerning qualified immunity." Id. If the allegations amount to the violation of a constitutional

right, the court proceeds to the second inquiry and determines if the right was clearly established

in the specific context of the case. See Brosseau v. Haugen , 543 U.S. 194, 198 (2004); Saucier,

533 U.S. at 202 (noting that an officer is entitled to qualified immunity unless "it would be clear

to a reasonable officer that his conduct was unlawful in the situation he confronted").

       As they did on summary judgment, Defendants frame the issue as "whether a prison

official may use his or her authority to house an inmate in restrictive housing for several

months." (D.I. 64 at 7 n.7 ; see also D.I. 43 at, 5 n.3 (making an identical statement on summary

judgment)). I have already rejected Defendants' characterization of the issue. (D.I. 48 at 9-10).

Defendant Pierce cannot place his actions in a vacuum for the qualified immunity analysis. As I

said before, the relevant question is "whether Plaintiff's continued confinement in SHU isolation

for a period of more than eight years violated his constitutional rights." (Id. at 10).

       When the question is properly framed, I cannot say that Defendant Pierce is entitled to

qualified immunity at this point in the litigation. In Shoats v. Horn , the Third Circuit held that an

inmate detained in virtual isolation for eight years was sufficiently atypical and significant to

create a protected liberty interest. 213 F.3d 140, 143-44 (3d Cir. 2000). Although inmate

Shoats's confinement was subject to regular reviews, the court did not address individual periods

of time within the larger span. Id. at 145-47. Rather, the court' s analysis discussed the

prisoner' s interest with reference only to the overall length of confinement. Id. at 143-44. The

court found that the overall length of confinement gave inmate Shoats a liberty interest requiring

some amount of process for continued detention. Id. Plaintiff, mirroring the circumstances of

Shoats, alleges he was detained in SHU for more than eight years. Accordingly, Third Circuit

precedent establishing Plaintiff's right to some amount of process was available to Defendant



                                                  5
Pierce when he exercised his veto in 2015. Whether Plaintiff was given appropriate process, as

required by Hewitt v. Helms, 459 U.S. 460 (1983), is a factual question for another day. 1

       The conclusions I reach above do not vary from my summary judgment opinion. There,

when addressing this same issue, I found that there was insufficient evidence to determine "if

Plaintiff received the process he was due under the Fourteenth Amendment . . . once Defendant

decided to continue Plaintiffs housing in SHU." (Id.). Because there has been no factual

development in this case since my summary judgment opinion and the relevant law remains the

same, I will not dismiss Count I.

           b. Count II

       Plaintiff alleges in Count II that Defendant Pierce retaliated against him in violation of

his First Amendment rights because he participated as an exemplar in the CLASI complaint.

(D.I. 59 at ,r,r 39-45). "Proof of a retaliation claim requires [a plaintiff] demonstrate that: (1) he

engaged in protected activity; (2) he was subjected to adverse actions by a state actor; and (3) the

protected activity was a substantial motivating factor in the state actor's decision to take adverse

action." Allen v. Prince, 2013 WL 5273300, at *7 (D. Del. Sep. 17, 2013) (citing Carter v.

McGrady, 292 F.3d 152, 158 (3d Cir. 2002)); Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001).

The First Amendment' s clause granting the right to petition the government for grievances

protects an individual's constitutional right of access to courts. Anderson v. Davila, 125 F.3d

148, 161 (3d Cir. 1997); see also Anderson v. Warden of Berks Cty. Prison, 602 F. App 'x 892,

895 (3d Cir. 2015) (holding that the district court erred in rejecting plaintiff's retaliation claim




1
 Notably, the Third Circuit found no constitutional violation in Shoats v. Horn , 213 F.3d 140,
147 (3d Cir. 2000). However, inmate Shoats' s confinement was reviewed every thirty days and
he was given the opportunity to be personally interviewed during those reviews. Id. That
process is considerably more than Defendant Pierce' s unilateral action as alleged by Plaintiff.
                                                   6
when plaintiff had explicitly linked harassment by guards to his exercise of his First Amendment

rights to serve as a witness). With respect to the second requirement, the Third Circuit has

determined that "confinement in administrative segregation can constitute adverse action."

Szemple v. Talbot, 141 F. App 'x 52, 54-55 (3d Cir. 2005); see also Allah v. Seiverling, 229 F.3d

220, 225-26 (3d Cir. 2000) (placement in administrative confinement might "deter a person of

ordinary firmness from exercising his First Amendment rights" (citation omitted)). Finally,

"[t]he causation element requires a plaintiff to prove either: (1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing to establish a causal link." Allen, 2013 WL 5273300, at *7.

       Defendants' arguments as to why Plaintiffs complaint fails to pass the pleading standard

are not persuasive. First, Defendants argue that Plaintiff did not raise the issue of retaliation in

his two previous complaints. (D.I. 64 at 9). I disagree. I specifically noted Plaintiffs retaliation

claim in my summary judgment opinion six months before Plaintiff filed his second amended

complaint. (See D.I. 48 at 3).

       Second, Defendants argue that Plaintiffs claim is implausible considering Plaintiff was

an anonymous exemplar and Defendant Pierce was being sued by more than 150 parties at the

relevant time. (D.I. 64 at 9). However, the number of parties adverse to Defendant Pierce does

not by itselfrender Plaintiffs claim implausible. Moreover, the temporal proximity of Plaintiffs

involvement with the CLAS! lawsuit to Defendant Pierce' s decision to veto his move out of

SHU, standing alone, pushes the claim past the low threshold of plausibility.

       Third, Defendants assert that Plaintiffs involvement with the CLAS! complaint was not

constitutionally protected. (Id.). Defendants do not support this assertion with any authority and

I find the proposition dubious. The First Amendment protects individuals ' right to freedom of



                                                  7
expression and right look to the Government for redress of grievances. See U.S. Const. Amend.

I. The Third Circuit has held this right extends to a prisoner serving as a witness. See Anderson,

602 F. App'x at 895 . I see no reason serving as an exemplar as a method of seeking redress or as

a form of free expression should be less protected than serving as a witness. Thus, I will not

dismiss Plaintiffs Count II.

           c. Count III

       Claim III states a cognizable claim against Defendant Metzger in his official capacity. 2

When a suit names a Defendant in his official capacity, the suit is not a suit against the specific

Defendant but, rather, is a suit against his office and, as such, it is no different from a suit against

the State itself. See Will v. Michigan Dep't ofState Police , 491 U.S. 58, 71 (1989); Ali v



       2
           Defendants seem to argue that Plaintiffs Count III alleges that Defendant Metzger, in
his individual capacity, violated Plaintiffs rights under the Fifth and Fourteenth Amendments by
placing him in solitary confinement at an unspecified time after May 2017. (D.I. 59 at ,r,r 46-52).
         Defendants argue that Plaintiff fails to specify in his complaint "how each one of the
named defendants violated [Plaintiffs] constitutional right" and fails to "plead sufficient facts to
support the idea anyone violated Plaintiffs Constitutional rights during Metzger' s tenure. " (D.I.
64 at 10-11 ). "Because vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must
plead that each Government-official defendant, through the official' s own individual actions, has
violated the Constitution." Iqbal, 556 U.S. at 676. "Personal involvement can be shown through
allegations of personal direction or of actual knowledge and acquiescence. Allegations of
participation or actual knowledge and acquiescence, however, must be made with appropriate
particularity." Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
         Plaintiffs complaint alleges that Defendant Metzger was "personally involved with
and/or knowingly acquiesces to the arbitrary and capricious imposition of solitary confinement
on Mr. Szubielski." (D.I. 59 at ,r 51). He further alleges that arbitrary and capricious
confinement practices put him at risk of future harm and violation of his due process rights. (Id.
at ,r 47). On a motion to dismiss, I must accept Plaintiffs factual allegations as true. However, I
need not do the same with Plaintiffs legal conclusions. Iqbal, 556 U.S. at 678-79. Whether an
action is arbitrary and capricious is such a legal conclusion. Plaintiff does not plead facts to
support his legal conclusion of arbitrary and capricious action by Defendant Metzger in his
individual capacity. The mere fact of solitary confinement does not plausibly support a legal
conclusion of arbitrary and capricious action. Absent a plausible constitutional violation, a
Section 1983 claim fails. Thus, Plaintiff has failed to sufficiently plead a claim against
Defendant Metzger in his individual capacity. Of course, this matters very little as the complaint
is clear that Plaintiff is suing Defendant Metzger in his official capacity. (D.I. 59 at ,r 8).
                                                   8
Howard, 353 F. App'x 667, 672 (3d Cir. 2009). Further, while Section 1983 claims for monetary

damages against a state, state agency, or a state official in his official capacity are barred by the

Eleventh Amendment, Ali, 353 F. App 'x at 672, the Eleventh Amendment permits suits for

prospective injunctive relief against state officials acting in violation of federal law. See Ex

parte Young, 209 U.S. 123 (1908). "This standard allows courts to order prospective relief, as

well as measures ancillary to appropriate prospective relief." Frew ex rel. Frew v. Hawkins, 540

U.S. 431 , 437 (2004) (citations omitted). Moreover, " An action does not abate when a public

officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold office

while the action is pending. The officer' s successor is automatically substituted as a party."

Fed. R. Civ. P. 25(d).

       The complaint, as amended, alleges facts supporting Plaintiffs claim that the warden of

VCC acted unconstitutionally when he vetoed Plaintiff's move out of SHU in 2015. As I stated

on summary judgment, whether Plaintiff received the process he was due when the warden made

that determination remains an open question. (Se e D.I. 48 at 10-11 ). Plaintiff alleges that the

warden exercised his veto arbitrarily and without explanation. (D.I. 59 at ,r 15). Plaintiff further

alleges that the conditions of SHU are very harmful to him considering his mental health issues.

(Id. at ,r,r 13, 47, 52). Thus, the complaint clearly alleges that the VCC warden, as an official,

engaged in unconstitutional activity that violated Plaintiffs rights. Because official capacity

suits continue regardless of the individual filling the role, this is sufficient to make out a claim

against Defendant Metzger in his official capacity as warden.

       Defendants next argue, as they did on summary judgment, that Plaintiffs claim is moot

because Plaintiff is no longer housed in SHU and the CLAS! settlement has changed SHU

conditions. (D.I. 64 at 11). "The ' capable ofrepetition yet evading review' doctrine is an



                                                  9
exception to mootness that applies when ' ( 1) the challenged action is, in its duration, too short to

be fully litigated prior to cessation or expiration, and (2) there is a reasonable expectation that the

same complaining party will be subject to the same action again. "' Parkell v. Danberg, 833 F.3d

313,333 (3d Cir. 2016) (quoting United Indus. , Serv., Transp., Prof! & Gov't Workers ofN. Am.

Seafarers Int'! Union ex rel. Bason v. Gov't of VI , 767 F.3d 193, 212 (3d Cir. 2014)). The

exception is "narrow and available only in exceptional situations." Rendell v. Rumsfeld, 484

F.3d 236,241 (3d Cir. 2007) (quotation marks omitted). I responded to Defendants ' mootness

argument in my summary judgment opinion, stating:

        I am not prepared to make this determination, particularly in light of the fact that
        Plaintiff is serving a life sentence, I have not been provided with any medical
        records regarding his alleged long-standing mental health condition, the record on
        this issue is not developed and, other than generalities, Defendant has not
        indicated how the agreement in [the CLAS! lawsuit] applies to Plaintiff.

(D.I. 48 at 7). I stand by my summary judgment opinion. As additional support for his claim,

Plaintiff has included allegations in his second amended complaint of actions taken under

Defendant Metzger' s wardenship that indicate that Plaintiff remains at an increased risk of a

repeat incident. (D.I. 59 at iJiJ 50-51).

        All told, Plaintiff has alleged facts sufficient to plausibly support a claim that the

challenged actions of the VCC warden were unconstitutional. Moreover, Plaintiffs claim is not

moot on its face because, as I determined on summary judgment, the alleged unconstitutional

actions may be capable of repetition. 3 Therefore, I will not dismiss Count III.




3
  Defendants further argue, "Plaintiff has failed to plead a claim that plausibly suggests that he is
entitled to injunctive relief." (D.I. 64 at 13-14). Plaintiff has plead facts sufficient to support a
plausible conclusion that he faces a threat of harm. The magnitude of that potential harm
remains to be determined through fact discovery. Therefore, I decline to address, at this
juncture, what remedies I might impose on Defendants if Plaintiff succeeds.

                                                  10
   IV.      CONCLUSION

         Defendants ' Motion to Dismiss Plaintiffs Second Amended Complaint is DENIED.

An order consistent with this opinion will follow.




                                                11
